Citation Nr: 1138825	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal was subsequently transferred to the Montgomery, Alabama RO.  

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript of that proceeding has been associated with the claims file.  

The issue of entitlement to service connection for gastritis (claimed as a stomach condition) and entitlement to service connection for a nervous disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Hearing Transcript, pp. 4, 6-7, 12.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to adjudicate the issue on appeal.  Accordingly, further appellate consideration will be deferred and the issue remanded for action as described below. 

In this case, the Veteran contends that he has a sinus condition that is related to his active duty service.  Specifically, at his September 2011 hearing, the Veteran testified that he was exposed to a "poison gas" or "choking gas" during basic training; he has reported having near-continuous sinus problems since that time.  See Hearing Testimony, pp. 2-4.  

As an initial matter, review of the record shows that the Veteran's complete service records have not been obtained and associated with the claims file.  The Board notes the February 2008 negative response received from National Personnel Records Center (NPRC) with regard to the Veteran's medical records.  There are no specific findings related to the status of his personnel records.  

In cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation to assist the claimant in the development of his case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternate methods of proving service connection. See Moore v. Derwinski, 1 Vet. App. 401 (1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence." Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).

Given VA's heightened duty, the RO should follow up with an additional request to the NPRC to obtain both service treatment records and service personnel records.  Accordingly, the Board finds that a remand is necessary to make further requests for service records and, if necessary, to notify the Veteran and make a formal finding that the records are unavailable and that further efforts to obtain them would be futile.  

Additionally, the Veteran testified that he received treatment for sinus problems from a private physician shortly after his separation from active duty in 1956.  He also stated that he worked for nearly 15 different companies, to include Ford Motor Company and Caterpillar Tractor Company, following service.  It is unclear whether the Veteran underwent any employment physical examinations in connection with his post-service employment, but those records could be useful in the adjudication of his present claim, if obtained.  To date, no records pertaining to the Veteran's post-service employment treatment records or treatment records from the doctor he saw subsequent to his separation in 1956 are currently before the Board.  

Assisting the Veteran obtain his records that are not in Federal custody cannot begin until after he authorizes the release of such records to VA.  If this is done, reasonable efforts to help obtain these records generally consists of an initial request for them and, if they are not received, at least one follow-up request. 38 C.F.R. § 3.159(c)(1) (2011).  Based on the above, fulfillment of VA's duty to assist requires that these requests for private treatment records and reminders be made on remand because the records are potentially relevant to the Veteran's claim. 

The Board also notes that the only VA treatment records that have been associated with the claims file are those dated in 2007.  The RO should obtain any VA treatment records prior to, or subsequent to that date.  

Regardless of whether these additional VA and private records are obtained, the Veteran should be afforded a VA examination.  In this regard, the Veteran has reported an in-service event/injury (i.e., exposure to gas) with sinus symptomatology thereafter.  The Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person. See 38 U.S.C.A. § 1154(a) ; Washington v. Nicholson, 19 Vet. App. 362  (2005). 

The Board notes that no VA examination has been afforded the Veteran for this issue.  As noted previously, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79  . 

The limited medical and lay evidence tends to show that the Veteran has the claimed sinus condition or, at the least, that he experiences recurrent symptoms of the claimed condition since service.  Accordingly, as no medical opinion has yet been offered, the Board finds that a remand of the service connection claim is necessary to accord him the opportunity to undergo a pertinent VA examination to address the nature and etiology of any sinus condition.   

Therefore, this case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions must be addressed by an appropriately qualified specialist. See Charles v. Principi, 16 Vet. App. 370   (2002); see also 38 C.F.R. § 3.159(c)(4)  (2007) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  A VA medical opinion is necessary prior to adjudication of the issues on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC must make every effort to obtain the Veteran's service treatment and personnel records.  The RO/AMC should send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims.  

The RO should resubmit a request to the NPRC.  Any available service records should be associated with the claims file.  If no further records can be obtained after an exhaustive search, VA's efforts and any resolution reached must be fully documented for the record, and the Veteran should be notified in accordance with the provisions of 38 U.S.C.A. § 5103A(b)  and 38 C.F.R. § 3.159(e). 

2. Contact the Veteran and request that he provide records pertaining to his post-service employment and treatment records from the doctor he saw subsequent to his separation in 1956.  

In the alternative, request that he: (1) identify the companies he worked for following service and full name of the doctor he saw subsequent to his separation, (2) provide addresses for all identified employers and/or physicians, (3) provide the approximate date of his treatment by the doctor he saw subsequent to his separation and (4) authorize VA to obtain his records from each of the aforementioned on his behalf.  Then follow the mandates of 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c)(1) (2011). All contact with the Veteran and all attempts to obtain these records on his behalf must be documented in the claims file. Any treatment records received shall be associated with the claims file. 

3. Attempt to obtain and associate with the claims file any treatment records dated before  December 2007 and after April 2007 that exist regarding the Veteran from the VAMC in Birmingham, Alabama, by following the mandates of 38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c)(2) (2011).  All efforts undertaken in this regard must be documented in the claims file. 

4. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed sinus conditions.  The claims folder should be made available to and reviewed by the examiner. The examination report should state that the claims folder has been reviewed.  All necessary tests should be performed. 

The examiner should provide an opinion as to the medical probabilities that any currently-diagnosed sinus conditions is related to the Veteran's active duty.  In expressing these opinions, the examiner should address any relevant service treatment records as well as the Veteran's contentions regarding in-service exposure to "poisonous" or "choking" gas.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a thorough and complete rationale for all opinions provided in the examination report. 

5. Then readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


